DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 6 and 8 in the reply filed on May 29, 2021 is acknowledged.  

This application is in condition for allowance except for the presence of claims 9 and 10 directed to inventions non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 9 and 10, drawn to inventions non-elected and without traverse, are canceled.  

Reasons for Allowance
Claims 6 and 8 are allowed.  
The following is an examiner’s statement of reasons for allowance: CN 107740091 (hereinafter referred to as CN ‘091) is considered to be the closest related prior art.  CN ‘091 teaches a super-hydrophobic coating upon a substrate; however, the manganese oxide is directly applied to the substrate in the form of a mixture with the stearic acid.  Differences between the claimed invention and that of CN ‘091 include: the claimed process prepares a metallic substrate, a manganese precursor layer is applied to said prepared substrate, reduced to a manganese dioxide coating, and then a stearic acid solution in anhydrous ethanol is finally applied on top of the formed manganese dioxide coating.  The prior art of CN ‘091 teaches a distinct process of forming a super-hydrophobic coating and furthermore the deficiencies are neither taught nor suggested in the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/Colin W. Slifka/           Primary Examiner, Art Unit 1732